Citation Nr: 0316583	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-42 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD from 
June 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted entitlement to 
service connection for PTSD with assignment of a 10 percent 
evaluation effective from April 16, 1996.  The veteran 
disagreed with the evaluation and the effective date 
assigned.

In January 1997 the RO determined that the July 1996 rating 
decision constituted clear and unmistakable error in the 
assignment of an effective date for the grant of service 
connection for PTSD.  The RO accordingly granted entitlement 
to an effective date for the grant of service connection for 
PTSD to March 11, 1996, the date of the veteran's claim.  

The RO also increased the evaluation for PTSD to a 30 percent 
evaluation effective March 11, 1996.  A temporary total 
evaluation based on hospital treatment for PTSD in excess of 
21 days was assigned from October 28, 1996, to January 31, 
1997, and a 30 percent evaluation was assigned from February 
1, 1997. 

Although during the pending appeal, an increased evaluation 
was granted, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Veterans Appeals (since 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter CAVC) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

In March 1997, the RO granted another period of entitlement 
to a temporary total evaluation for hospital treatment in 
excess of 21 days for PTSD effective February 1, 1997 through 
August 31, 1997.  The previous 30 percent evaluation was 
reinstated effective September 1, 1997.  It was noted that 
the actual hospital discharge date had not yet been 
specified; however, the total evaluation was expected to 
continue only through the duration of actual participation in 
an inpatient intensive treatment program for PTSD .  

A report of contact in March 1998 notes that the veteran left 
the PTSD residential rehabilitation program (PRRP) program on 
May 7, 1997.  

In a September 1998 rating decision, the RO noted that the 
veteran had left the PTSD residential rehabilitation program 
on May 7, 1997, and reduced the evaluation to the pre-
hospital evaluation of 30 percent disabling from June 1, 
1997, the first of the month following the month of his 
hospital discharge.  

In a June 1999 decision, the Board discussed that the rating 
criteria applicable to the veteran's service-connected PTSD 
had been revised effective November 7, 1996.  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the CAVC held that 38 U.S.C.A. 
§ 5110(g) prohibited the retroactive application of the 
revised criteria for rating mental disorders to award or 
increase a disability rating prior to the effective date of 
"the Act or administrative issue."  The CAVC held that 
"for any date prior to November 7, 1996, the Board could not 
apply the revised mental disorder rating schedule to a 
claim."  12 Vet. App. At 57.  

The Board concluded that the veteran's PTSD manifestations 
during the period from March 11, 1996 to October 7, 1996 
should be evaluated only under the rating criteria in effect 
prior to November 7, 1996.  For any period after November 7, 
1996, however, the PTSD manifestations must be considered 
under both the "old" and "new" rating criteria, and the 
rating assigned should be in accordance with whichever 
criteria are more favorable.  

Accordingly, in pertinent part,  the Board issued a decision 
on entitlement to an initial evaluation in excess of 30 
percent for PTSD from March 11, 1996 to October 7, 1996.  

The Board remanded the issue of entitlement to an initial 
evaluation in excess of 30 percent for PTSD from June 1, 
1997.  The Board noted that in September 1998 the RO 
adjudicated entitlement to a rating in excess of 30 percent 
for PTSD from June 1, 1997, solely under the criteria in 
effect subsequent to November 7, 1996.  

The Board remanded the case to the RO for consideration of 
the veteran's PTSD manifestations under both the "old" and 
"new" rating criteria, and the rating assigned should be in 
accordance with whichever criteria were more favorable.  

Most recently, in a March 2003 supplemental statement of the 
case (SSOC) the RO confirmed and continued the 30 percent 
evaluation for PTSD from June 1, 1997.

The claim has been returned to the Board for further 
appellate review. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that 38 
C.F.R. § 19.9(a)(2)(ii), which provides "no less than 30 
days to respond to notice," is contrary to 
38 U.S.C. § 5103(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In October 2001, the RO sent the appellant a development 
letter referable to the notice requirements of the VCAA 
pursuant to Quartuccio.  However, the appellant was only 
provided 30 days to respond.  Therefore, the letter is not 
consistent with the requirements of 38 U.S.C. § 5103(b) as 
set forth in Disabled American Veterans.  

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.  

The June 1999 Remand instructed that after requested 
development and any other development deemed appropriate had 
been completed, the RO was to readjudicate the claim for a 
rating in excess of 30 percent for PTSD from June 1, 1997, 
based on all applicable "old" and "new" rating criteria, 
and apply the criteria which were more favorable.

Based on review of the December 2001 and the March 2003 
SSOCs, however, it appears that the veteran's claim was 
considered only under the criteria for rating PTSD claims in 
effect from November 7, 1996.  See Stegall v. West, 11 Vet. 
App. 268 (1998). (the CAVC held that where remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.)

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


Accordingly, the case is remanded for the following 
development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that he has one year to submit 
evidence.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and any other 
development deemed appropriate.  After 
completion, the RO is to readjudicate the 
claim for an initial rating in excess of 
30 percent for PTSD from June 1, 1997, 
based on all applicable "old" and 
"new" rating criteria, and apply the 
criteria which were are more favorable; 
and issue a supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


